Appellant renews insistence that the state failed to make out its case in omitting to prove the allegation in the indictment averring what was meant by the expression "pimping for his mother." The term "pimp" seems to have received judicial interpretation, which is in line with its generally accepted meaning. "Pimp. One who provides for others the means of gratifying lust; a pander; one who provides gratification for the lust of others; a procurer, a panderer." Cyc. Law  Proc., Vol. 30, p. 1624, where citation to cases may be found. See also Webster's International Dictionary for precisely the same definition. It would seem that the words used by appellant are well understood without the state resorting to proof of their meaning.
The motion for rehearing is overruled.
Overruled.